FILED
                            NOT FOR PUBLICATION                             JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 13-10181
                                                      13-10183
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:12-cr-02273-DCB
  v.                                                       4:07-cr-01850-DCB

SERGIO JIMENEZ-PALMA, a.k.a. Juan                MEMORANDUM*
Kamarillo-Rosas,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Sergio Jimenez-Palma appeals from the district court’s judgment and

challenges the 42-month sentence imposed following his guilty-plea conviction for

reentry after deportation, in violation of 8 U.S.C. § 1326; and the 18-month


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consecutive sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Jimenez-Palma contends that the district court procedurally erred by failing

to explain the revocation sentence and by using his prior illegal reentry sentence,

which resulted from a Guidelines-calculation error, as a benchmark in fashioning

the instant sentences. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The district court

adequately explained the aggregate sentence and used the Guidelines range as the

starting point and initial benchmark before determining that an upward variance

was appropriate.

      Jimenez-Palma further contends that the alleged procedural errors rendered

his sentences substantively unreasonable. The district court did not abuse its

discretion in imposing Jimenez-Palma’s sentences. See Gall v. United States, 552
U.S. 38, 51 (2007). The sentences are substantively reasonable in light of the

totality of the circumstances and 18 U.S.C. § 3553(a) sentencing factors, including

his failure to be deterred and breach of the court’s trust. See id; United States v.

Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      AFFIRMED.




                                           2                           13-10181 & 13-10183